PD-1669-14

                      PDR#

APPEAL FROM THE 128TH JUDICIAL DISTRICT
                             COURT
   TRIAL COURT CAUSE NUMBER 080508R
          OF ORANGE COUNTY, TEXAS
      Hon. Courtney Arkeen, Judge Presiding



 TRANSFERRED FROM THE 9TH COURT OF
 APPEALS TO 14th Case # 14-13-00650-CR

     MOTION FOR EXTENSION OF TIME
TO FILE A PETITION FOR DISCRETIONARY
                           REVIEW


  PRO- SE MOTION BY ERIC WILLIAMS
                       P.O. Box 776
             Orange, Texas 77631-776
                  (409)365-4681
            (337) 936-0773—Alternate
         E-mail: ericwill86.ew@gmail.com
                   December 16, 2014       rfCL

                                              DEC 3 0 2014

 COURT OFFILED  IN
          CRIMINAL APPEALS                 Abel Acosta> c,e
        DEC 10 20V*
      Abe\ Acosta, ClerK
        IDENTITY OF PARTIES AND COUNSEL


Appellant: ERIC JARROD WILLIAMS

Trial Counsel: Joe Alford
105 S. Market Street
Orange, TX 77630
State Bar No. 1012500

Appellate COUNSEL: N/A

PRO-SE MOTIONS: Eric Jarrod Williams



Appellee: State of Texas
Counsel: Phillip C. Smith, Jr.
(Trial and Appeal) Orange County Assistant District
Attorney
801 W Division Ave.
Orange, TX 77630
State Bar No. 797460
                                        IN THE


                          COURT OF CRIMINAL APPEALS


             OF THE STATE OF TEXAS PDR #

                              ERIC JARROD WILLIAMS


                                       Appellant

                                           V.


                               THE STATE OF TEXAS


                                        Appellee

      Eric Jarrod Williams, Appellant below respectfully submits this Motion for an

Extension of Time to File a Petition for Discretionary Review in the above styled and

numbered causes. In support of this Motion, he shows this Honorable Court the

following:

                                                I.




       On May 15, 2013, Appellantwas convicted by a Jury Panel of the offense

Indecency With A Child By Exposure 21.11(a) (2) (A) Of the Texas Penal Code and

given a sentence of Ten years confinement in TDCJ and a $5,000 fine by the Bench

on June 14, 2013. The Bench ordered that the sentence be probated for a period of

ten years with 180 days to be served as upfront time In the County Jail as a

condition of probation and a $5000 fine.
                                               II.


      On September 23, 2014, the Honorable 14th Court ofappeals denied relief for
Appellant, and affirmed thejudgmentof the trial court. The Motion for Petitionfor

Discretionary Review is due on December 22, 2014.



                                               III.


       The facts relied upon to show good cause for this requested extension is as

follows:


           • Appellant's attorney at the time of appeal was court appointeddue to

              Appellantbeing indigent. On December 16, 2013 counsel accepted a new

              job with the County Attorney's Office. Appellant was not knowledgeable

              of this change until case was set for submission and wasn't aware of

              counsel with drawing. 14th District Court OfAppeals never granted or

              denied counsel's motion to be removed from record or was appellant aware

              of this change to hire counsel. Appellant was never appointed another

              replacement counsel to continue this matter.

           • Appellantnow is in the phase of consulting with other attorneys for hire.

              Appellant is currently handling this case on a Pro-se phase and isn't

              familiar with the laws and procedures of appellant procedure. This will

              require additional time to research and/or hire counsel, and file required

              motions in a timely manner.
             Appellant does need the time to read through and review all of the court

             documents and transcripts from the trial to prepare the motion for Petition

             for Discretionary review.

             The additional time requested is not sought solely for delay, nor sought

             frivolously, but will be of genuine assistance to Appellant in preparing

             Appellant's Motion Petition for Discretionary review and/or to hire

             counsel.


             Appellant works out of town on full timejob during the week and doesn't

             have as much undivided time to consult with future counsel.




      WHEREFORE, Appellant prays respectfully that the Honorable Court grant this

Motion extending the time for filing a Petition for Discretionary Review for Sixty

days(60) or that this Court grantsuchadditional time as is just and proper for Appellant

to submit motion for Petition for Discretionary Review.
Respectfully submitted,

/s/ Eric Jarrod Williams




^^CkjtP^ lU>
P.O. Box 776 Orange, Tx 77631-776

(409)365-4681

(337) 936-0773—Alternate

ericwill86.ew@gmail.com
                           CERTIFICATE OF SERVICE



I delivered a copy of the above and foregoing Motion to the Orange County District
Attorney's Office on December 22, 2014
/s/ Eric Jarrod Williams


£**L OoJ?nsrJL..uJ&Lt^^